Title: To Alexander Hamilton from Richard Wylly, 22 November 1791
From: Wylly, Richard
To: Hamilton, Alexander


Loan Office, Georgia, November 22, 1791. “I have the honor of enclosing you my account against the United States for Stationary, Printers bill and hire of a Clerk.… As I did most of the business myself until the 25 of June I only employed a Person occasionally to assist me; after which time I found I could not dispatch the business without a Clerk constantly to attend in the Office, to whom I allowed at the rate of 400 dollars ⅌ annum, which I hope You will not think too much, as there are Merchants Clerks here who received larger Salaries. I did not keep an exact account of the Stationary, but I suppose it amounted to what I have charged.…”
